496 Pa. 650 (1981)
437 A.2d 1228
COMMONWEALTH of Pennsylvania, Appellee,
v.
Antonio COLON, Appellant.
Supreme Court of Pennsylvania.
Submitted October 23, 1981.
Decided December 30, 1981.
Nicholas J. Nastasi, Philadelphia (Court-appointed), for appellant.
Robert B. Lawler, Chief, Appeals Div., Steven Cooperstein, Philadelphia, for appellee.
Before O'BRIEN, C.J., and ROBERTS, NIX, LARSEN, FLAHERTY, KAUFFMAN and WILKINSON, JJ.
*651 PER CURIAM.
On the authority of this Court's decision in Commonwealth v. Tarver, 493 Pa. 320, 426 A.2d 569 (1981), the judgment of sentence entered on appellant's robbery conviction is reversed. The judgments of sentence of murder of the second degree and theft by receiving stolen property are affirmed.
LARSEN and KAUFFMAN, JJ., dissent to the reversal of the judgment of sentence entered on appellant's robbery conviction on the basis of their dissent in Commonwealth v. Tarver, 493 Pa. 320, 426 A.2d 569 (1981).